Title: To James Madison from Thomas Jefferson, 1 February 1825
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Feb. 1. 25.
        
        I concur with you in the favorable opinion of mr. Barber; and altho’ I should prefer Preston, as rather of a more academical cast, yet I could readily give a first vote to Barber. His reputn. in Congress would be of service.
        In most public seminaries a text-book is prescribed to the several schools as the Norma docendi in them; and this is frequently done by the Trustees. I should not propose this generally in our University because I believe none of us are so much at the heights of science, in the several branches, as to undertake this, and therefore that it will be best left to the Professors, until occasion of interference shall be given. But there is one branch in which I think we are the best judges, and the branch itself is of that interesting character to our state, and to the US. as to make it a duty in us to lay down the principles which are to be taught. It is that of govmt. Even while mr. Gilmer was considered as our choice, I recieved from many persons expressions of great uneasiness lest the doctrines of that school should have an improper bias. He was believed by some, and strongly believed, to be too much infected with the principles of the Richmond lawyers, who are rank Federalists, as formerly denominated, and now Consolidationists. I do not believe this myself. I never heard an unsound opinion on govmt. uttered by him. But now that he is withdrawn and the successor uncertain, and a possibility has arisen that a Richmd lawyer or some one of that school may be proposed, I think it a duty to guard against danger by a previous prescription of the texts to be adopted. I inclose you a resoln. which I think of proposing at our next meeting, for your considn., with a prayer that you will correct it freely, and make it what you think it ought to be. I inclose for your perusal a letter of the 28th. from mr. Cabell. Affectly. yours.
        
          Th: Jefferson
        
        
          P.S. I this moment recieve another letter of the 30th. from mr. Cabell which I inclose also. By a N.Y. paper giving Lloyd’s list to Dec. 2. we learn that the Competitor was at Portsmouth 27th. Nov. and by a Norfolk paper of Jan. 28. that she was at Plymouth Dec. 5. to sail soon. This is reviving.
        
      